I cannot think the prisoner is entitled to interrogate a juror on oath as asked for. This man should be tried as all others *Page 342 
have been. Why should we extend privileges to him that were not granted to the man tried yesterday for murder? That man's life was as dear to the public yesterday as this man's is today, and we allowed no such privilege to him. I have never known such a thing even asked for before in any criminal case. The office of a judge is indeed a very arduous one; I feel sensibly how disagreeable it is to sit upon a trial when the life of a fellow-citizen is in jeopardy; but when we once undertake it, we should discharge it faithfully, regardless of those sympathizing feelings for the prisoner which are so apt to be experienced on such occasions. We are not to be influenced in any respect by them. It is not a true position that we are to be the friends of the prisoner. We are to see that he has a fair trial, and this is all that is required of us.